Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 1 of 26




                  Exhibit A, Search Inventory, p.1
                                                               SDNY_00000410
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 2 of 26




                  Exhibit A, Search Inventory, p.2
                                                               SDNY_00000411
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 3 of 26




                  Exhibit A, Search Inventory, p.3
                                                               SDNY_00000412
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 4 of 26




                  Exhibit A, Search Inventory, p.4
                                                               SDNY_00000413
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 5 of 26




                  Exhibit A, Search Inventory, p.5
                                                               SDNY_00000414
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 6 of 26




                  Exhibit A, Search Inventory, p.6
                                                               SDNY_00000415
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 7 of 26




                  Exhibit A, Search Inventory, p.7
                                                               SDNY_00000416
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 8 of 26




                  Exhibit A, Search Inventory, p.8
                                                               SDNY_00000417
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 9 of 26




                  Exhibit A, Search Inventory, p.9
                                                               SDNY_00000418
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 10 of 26




                  Exhibit A, Search Inventory, p.10
                                                               SDNY_00000419
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 11 of 26




                  Exhibit A, Search Inventory, p.11
                                                               SDNY_00000420
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 12 of 26




                  Exhibit A, Search Inventory, p.12
                                                               SDNY_00000421
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 13 of 26




                  Exhibit A, Search Inventory, p.13
                                                               SDNY_00000422
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 14 of 26




                  Exhibit A, Search Inventory, p.14
                                                               SDNY_00000423
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 15 of 26




                  Exhibit A, Search Inventory, p.15
                                                               SDNY_00000424
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 16 of 26




                  Exhibit A, Search Inventory, p.16
                                                               SDNY_00000425
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 17 of 26




                  Exhibit A, Search Inventory, p.17
                                                               SDNY_00000426
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 18 of 26




                  Exhibit A, Search Inventory, p.18
                                                               SDNY_00000427
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 19 of 26




                  Exhibit A, Search Inventory, p.19
                                                               SDNY_00000428
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 20 of 26




                  Exhibit A, Search Inventory, p.20
                                                               SDNY_00000429
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 21 of 26




                  Exhibit A, Search Inventory, p.21
                                                               SDNY_00000430
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 22 of 26




                  Exhibit A, Search Inventory, p.22
                                                               SDNY_00000431
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 23 of 26




                  Exhibit A, Search Inventory, p.23
                                                               SDNY_00000432
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 24 of 26




                  Exhibit A, Search Inventory, p.24
                                                               SDNY_00000433
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 25 of 26




                  Exhibit A, Search Inventory, p.25
                                                               SDNY_00000434
Case 1:19-cr-00363-LGS Document 26-1 Filed 08/23/19 Page 26 of 26




                  Exhibit A, Search Inventory, p.26
                                                               SDNY_00000435
